Per Curiam.
There are four primary fields of vision. The evidence indicates •that the claimant has perfect vision in the injured eye except that in one field there is loss of binocular vision. This partial loss of binocular vision does not indicate that he has had a total loss of one eye under the provisions of section 15, subdivision 3, paragraph p, of the Workmen’s Compensation Law. The construction put on this section by the Board physician, Doctor Harnish, and by the Board itself, was erroneous. The paragraph cited contemplates a substantially complete loss of binocular vision in order that compensation may be made for the loss of an eye. The award is reversed and the claim remitted for the Board to determine the percentage of loss of binocular vision in fixing the amount of compensation it may award. Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event, to determine the percentage of loss of binocular vision.